Case 3:19-cv-00043-HLA-MCR Document5 Filed 04/18/19 Page 1 of 6 PagelD 21

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

WILLIAM EDWARD PERRY, JR.,
Plaintiff,
Vv. Case No. 3:19-cv-43-J-25MCR

CENTENE MEDICAL SERVICES
and CENTURION OF FLORIDA, LLC,

Defendants.

 

ORDER OF DISMISSAL WITHOUT PREJUDICE

Plaintiff William Edward Perry, Jr., an inmate of the Florida penal
system, initiated this action by filing a pro se Civil Rights Complaint (Doc. 1;
Complaint) and a motion to proceed in forma pauperis (Doc. 2). Plaintiff
names as Defendants two medical companies under contract to provide
medical services at Hamilton Correctional Institution (HCI), Centene Medical
Services and Centurion of Florida. In his Complaint, Plaintiff asserts
unnamed nurses at HCI negligently discarded severed tissue from his lip
after another inmate bit him. Plaintiff alleges the “nursing staff failed to send
[the] severed tissue to [the] hospital for re-attachment,” which caused him

pain and permanent disfigurement. Complaint at 5.
Case 3:19-cv-00043-HLA-MCR Document5 Filed 04/18/19 Page 2 of 6 PagelD 22

The Prison Litigation Reform Act (PLRA) requires a district court to
dismiss a complaint if the court determines the action is frivolous, malicious,
or fails to state a claim on which relief can be granted. See 28 U.S.C. §
1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on
which relief may be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Rule
12(b)(6), Federal Rules of Civil Procedure, so courts apply the same
standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th
Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).
“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a
formulaic recitation of the elements of a cause of action” that amount to
“naked assertions” will not suffice. Id. (quotations, alteration, and citation
omitted).

A complaint must “contain either direct or inferential allegations
respecting all the material elements necessary to sustain a recovery under
some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253
F.3d 678, 683 (11th Cir. 2001) (quotations and citations omitted). In

reviewing a pro se plaintiff's pleadings, a court must liberally construe the
Case 3:19-cv-00043-HLA-MCR Document5 Filed 04/18/19 Page 3 of 6 PagelD 23

plaintiff's allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);
Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the
duty of a court to construe pro se pleadings liberally does not require the
court to serve as an attorney for the plaintiff. Freeman v. Sec'y, Dept. of
Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cty. of
Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

Plaintiff's Complaint is subject to dismissal under this Court's screening
obligation because he has failed to “state a claim to relief that is plausible on
its face.” See Ashcroft, 556 U.S. at 678. To state a claim under 42 U.S.C. §
1983, a plaintiff must allege “(1) both that the defendant deprived [him] of a
right secured under the Constitution or federal law and (2) that such a
deprivation occurred under color of state law.” See Bingham, 654 F.3d at
1175 (alteration in original). Allegations of medical negligence are not
cognizable as an Eighth Amendment violation to support a claim under §
1983. Estelle v. Gamble, 429 U.S. 97, 106 (1976) ("Medical malpractice does
not become a constitutional violation merely because the victim is a
prisoner.”). See also Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991)
("Medical treatment violates the eighth amendment only when it is ‘so grossly
incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.’”).
Case 3:19-cv-00043-HLA-MCR Document5 Filed 04/18/19 Page 4 of 6 PagelD 24

Even reading Plaintiff's allegations liberally, Plaintiff fails to allege a
constitutional violation. For instance, he does not allege the individual nurses
involved in his care acted with deliberate indifference to a serious medical
need. In fact, he alleges he was sent to the hospital for treatment. The only
act he attributes to the treating nurses is a failure to send the severed tissue
to the hospital for re-attachment. At most, these allegations suggest medical
negligence, which is insufficient to establish liability under § 1983.
Accordingly, Plaintiff fails to allege facts “respecting all the material elements
necessary to sustain a recovery under some viable legal theory." See Roe,
253 F.3d at 683.

Even if Plaintiff alleged the individual nurses acted with deliberate
indifference, he fails to name them as Defendants. Instead, he names as
Defendants the medical providers for whom the nurses worked, Centene and
Centurion. An individual or entity cannot be held liable under § 1983 on the
basis of supervisory liability in the absence of allegations that the
supervisor's policy or custom resulted in a constitutional violation. See
Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (internal quotation
marks and citation omitted) ("It is well established in this Circuit that
supervisory officials are not liable under § 1983 for the unconstitutional acts

of their subordinates on the basis of respondeat superior or vicarious
Case 3:19-cv-00043-HLA-MCR Document5 Filed 04/18/19 Page 5 of 6 PagelD 25

liability.”). Centene and Centurion cannot be held liable based on the alleged
negligent conduct of employees simply because they were under contract to
provide health care to inmates at HCI.

Moreover, because the Court finds Plaintiff fails to state a claim for
deliberate indifference against the nurses, there is no basis upon which to
hold the supervisory entities liable even if Plaintiff alleged the entities
adopted an unconstitutional policy or custom. See Ross v. Corizon Med.
Servs., 700 F. App’x 914, 917-18 (11th Cir. 2017) (“[B]ecause [the plaintiff]
has not demonstrated that there was a constitutional violation in this case,
by extension, he cannot establish that [the medical company] participated in
or caused such a violation.”).

Accordingly, it is

ORDERED:

1. This case is DISMISSED without prejudice.

2. The Clerk shall enter judgment dismissing this case without
prejudice, terminate any pending motions, and close the file.

DONE AND ORDERED at Jacksonville, Florida, this \9} day of

cl

United States District Judge

April, 2019.

5
Case 3:19-cv-00043-HLA-MCR Document5 Filed 04/18/19 Page 6 of 6 PagelD .26

Jax-6 4/2
Cc:
William Edward Perry, Jr.
